Citation Nr: 1726599	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  10-39 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability, to include as secondary to a claimed bilateral foot disability (bilateral plantar fascitis).

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for a bilateral foot disability, claimed as plantar fasciitis.

4.  Entitlement to service connection for sleep apnea, or sleep disturbance.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for memory loss.

7.  Entitlement to service connection for chronic fatigue syndrome (CFS).

8.  Entitlement to service connection for a respiratory disorder.

9.  Entitlement to service connection for a cardiovascular disorder.

10. Entitlement to service connection for unspecified joint pains.

11. Entitlement to an initial rating in excess of 30 percent for PTSD prior to July 29, 2014; and in excess of 50 percent from July 29, 2014 to April 5, 2016.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to December 1992, to include service in the Southwest Asia Theater of Operations during the Persian Gulf War from January 1991 to May 1991.  He received the Combat Infantryman Badge, among other decorations.  He also had subsequent reserve duty.

These matters are on appeal from September 2009 and December 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The September 2009 rating decision denied, in part, service connection for bilateral knee and hip disabilities, plantar fascitis, sleep apnea, hypertension, and memory loss; and granted service connection for PTSD, evaluated as 10 percent disabling. The initial rating was made effective March 12, 2009.

The December 2011 rating decision denied service connection for CFS, respiratory disorder, sleep disturbances, cardiovascular signs and symptoms, and fibromyalgia (unspecified joint pain).

The Veteran appeared at a Central Office hearing before the undersigned in November 2016.  A transcript is in the record.  During the hearing the record was held open for 60 days for the submission of additional evidence.  No additional evidence has been received.

The service connections claims pertaining to the hip, the feet, sleep disturbance or sleep apnea; hypertension, and joint pains; as well as the initial PTSD rating are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if any action, on his part, is required.



FINDINGS OF FACT

1.  The Veteran has bilateral knee pain as sign of an undiagnosed illness.

2.  The Veteran's obstructive sleep apnea first manifested after separation from service and is not shown to be related to service, or caused by or aggravated by his service-connected PTSD.

3.  The Veteran's memory loss is a symptom of service-connected PTSD.

4.  The Veteran does not have chronic fatigue syndrome.

5.  The Veteran does not have a currently diagnosed respiratory disability, and does not have objective symptoms of an undiagnosed illness or MUCMI causing respiratory disability.

6.  The Veteran does not have a currently diagnosed cardiovascular disability, or signs or symptoms that cannot be attributed to a known diagnosis or MUCMI causing cardiovascular disability.




CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral knee disability have been met.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317, 3.310 (2016).

2.  The criteria for service connection for obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 1101, 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for service connection for sleep disturbances, to include as a manifestation of an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2016).

4.  The criteria for service connection for memory loss have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 4.14, 4.130, Diagnostic Code (Code) 9411 (2016).

5.  The criteria for service connection for chronic fatigue syndrome have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.317.

6.  The criteria for entitlement to service connection for respiratory symptoms have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107; 38 C.F.R. §§ 3.303, 3.317.

7.  The criteria for entitlement to service connection for cardiovascular disability have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107; 38 C.F.R. §§ 3.303, 3.317.

8.  The criteria for entitlement to service connection for unspecified joint pain, including as due to a qualifying chronic disability have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107; 38 C.F.R. §§ 3.303, 3.317.

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The requirement of a current disability is satisfied when the Veteran has a disability near the time he files his service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Secondary service connection may be established by a showing that a nonservice-connected disability is caused or aggravated (chronically worsened) by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Service connection is provided on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of qualifying chronic disability, such disability includes a) an undiagnosed illness; b) a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms; or c) any diagnosed illness that the Secretary determines in regulations warrants a presumption of service connection.  38 U.S.C.A. § 11117(a)(2) (West 2014).

Such disability must have become manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021; an undiagnosed illness is one which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a)(1) (2016); 81 Fed. Reg. 71,382-4 (Oct. 17, 2016).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(c)(3).

The term "Persian Gulf veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317 (e)(1).  The "Southwest Asia Theater of operations" refers to Iraq, Kuwait, Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations. 38 C.F.R. § 3.317(e)(2).  The Persian Gulf War means the period beginning on August 2, 1990, and ending on the date thereafter prescribed by Presidential proclamation or by law.  38 C.F.R. § 3.2.

MUCMI means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained. 38 C.F.R. § 3.317(a)(1)(B)(ii).

In the case of claims based on illness under 38 U.S.C.A. § 1117, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). When considering lay evidence, the Board may properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Memory Loss

In September 2009, the RO issued a rating decision granting service connection for PTSD, and a November 2014 rating decision considered the symptom of memory loss in evaluating that disability.  The rating code for PTSD considers symptoms such as memory loss.  See 38 C.F.R. § 4.130, Code 9411.  Because that symptom has been recognized as part of the service connected PTSD, service connection for memory loss is warranted.

Bilateral knee

The Veteran contends that he has a bilateral knee disability due to his bilateral foot disability.  The Veteran complained of knee pain; however post-service treatment records fail to document a diagnosed disability of either knee.  On December 2014 VA examination, range of motion of both knees was normal and there was no pathology in either knee joint.  Although he complained of knee pain, the examiner found no objective evidence of pain.

The record contains no diagnosis of a current knee disability.  See McClain, supra; Romanowsky, supra.  Further, on VA examination range of motion was normal and no pathology was identified in either joint.  Pain in the knee joint would constitute a disability that is present to a degree of 10 percent.  See Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that a painful joint would warrant the minimum compensable rating under 38 C.F.R. § 4.59 (2016)).

Because the Veteran has the status of a Persian Gulf Veteran, service connection would be possible for knee disability that was a manifestation of undiagnosed illness, provided there were object signs of the disability present to a compensable level.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Pain is an objective sign of undiagnosed illness.  38 C.F.R. § 3.317(b)(5).  

The Veteran's pain was not susceptible to the examiner, but the Veteran's reports do constitute indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  The Veteran has reported this symptom in treatment, at examinations and in hearing testimony.  While VA examiners have not found underlying pathology or objective evidence of pain on motion; and examiners have not opined on the credibility of the Veteran's reports.  Resolving reasonable doubt in his favor, the criteria for service connection for bilateral knee pain as an undiagnosed illness are found to have been met.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56; 38 C.F.R. § 3.102.

Chronic Fatigue Syndrome

Chronic fatigue syndrome is explicitly recognized as a MUCMI.  38 U.S.C.A. § 1117

The Veteran's fatigue has been attributed to a clinically diagnosed disorder, specifically sleep disturbance, to include non-service-connected sleep apnea, and is not a chronic multi-symptom illness.  See 38 C.F.R. § 3.317(a)(1); see also December 2014 VA examination report.  Accordingly, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not for application.

The Veteran complains of chronic fatigue since he returned from the Persian Gulf Region in year 1992.  He was diagnosed with PTSD which is service connected.  He was diagnosed with sleep apnea in April 2008.  The examiner who examined the Veteran in December 2014 noted that the Veteran was evaluated for chronic fatigue in 2011, but there was no diagnosis of Chronic Fatigue Syndrome.

After reviewing all the lay and medical evidence, the Board finds that the weight of the evidence is against a finding that the Veteran has chronic fatigue syndrome. See December 2014 VA examination report.  

The Board finds that the more probative opinion is the opinion offered by the December 2014 VA examiners.  The December 2014 VA examination report reflects that the VA examiner noted the Veteran's contentions, opined that a diagnosis for chronic fatigue syndrome was not established, and essentially concluded that the criteria for CFS were not met.  The opinion is probative with respect to service connection for CFS, as it is based on an accurate history, was definitive and was supported by a sufficient rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Veteran has contended, throughout the course of this appeal that he has chronic fatigue syndrome.  The diagnosis of chronic fatigue syndrome requires specific diagnostic findings The Veteran has not been shown to have such knowledge, training, or experience.  Further, the Board finds that the Veteran's statements are outweighed by the December 2014 VA examination report relating the fatigue symptoms to a sleep disorder rather than a separate disability.  To the extent the Veteran has fatigue as part of a sleep disorder; that issue is being remanded by the Board and will be further considered when it is returned after the remand development.

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a fatigue disability.  As the preponderance of the evidence is against the appeal, the benefit of the doubt doctrine is not for application, and the appeal must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Respiratory and Cardiovascular

The Veteran contends that he has respiratory and cardiovascular disabilities due to his Gulf War service.  Based on his contentions the Veteran was examined in December 2014.

During the exam, the Veteran complained that he developed exertional dyspnea and intermittent shortness of breath upon returning from the Persian Gulf.  It was noted that the Veteran was evaluated by a pulmonologist in February 2009.  He reported that he could jog 2 miles with intermittent other activities and "do fine" but then when he would go up stairs, he had difficulty breathing.  He also stated that if he ran when it was cold outside he might have occasional shortness of breath.  The examiner noted that the Veteran had seasonal allergies with sneezing, watery eyes and congestion.  The examiner noted that a full set of pulmonary function tests (PFT) was performed in March 2009 and such were entirely normal.  Further, a chest X-ray was performed in April 2009 and was normal.  The examiner noted that the Veteran was evaluated by a pulmonologist in March 2011 and another full set of PFT was performed; the test was again normal.  The examiner found no pathology for the Veteran's complaints of respiratory symptoms.

The examiner noted that at present the Veteran said he still experienced shortness of breath after climbing 1 flight of stairs.  He indicated that he was able to exercise on an elliptical machine 1-2 days per week for 15-20 minutes but then developed shortness of breath.  Physical exam during the December 2014 examination was normal, and the examiner opined that there was no pathology for the claimed respiratory condition.

Relevant to the cardiovascular claim, during the December 2014 examination, the Veteran reported that he had developed chest pain in February 2009.  He had an exercise stress test in February 2009, which was normal.  It was noted that the Veteran exercised for 12 minutes, achieving 13 METS, and a peak heart rate of 150, which represented 85 percent of his maximum heart rate.  The examiner noted that the Veteran's heart rate response was attenuated due to medication.  

The examiner also noted that the Veteran did not experience any chest pain during the test and there were no significant arrhythmias.  The test was terminated due to fatigue with exertion of maximal effort.  During exercise testing, the electrocardiogram demonstrated no ischemic EKG changes.  The impression was that it was a normal test.  Physical exam performed during the December 2014 examination indicated regular rate and rhythm without murmurs rub or gallop.  Pulsations of peripheral arteries were normal on both upper and lower extremities.  There was no jugular vein distention (JVD) and the examiner concluded that there was no pathology of a cardiovascular disorder.

As previously discussed, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328 (1997).  Congress has specifically limited entitlement to service connection for disease or injury to cases where such in-service events have resulted in a current disability.  See 38 U.S.C.A. § 1110, 1131.  Thus, without "competent evidence of current disability," there can be no award of service connection.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

The Veteran has reported objective signs of both respiratory and cardiovascular disabilities that manifested after his return from the Gulf War.  The normal findings on examinations; however; mean that these manifestations have not been shown to a degree of 10 percent.  See 38 C.F.R. §§ 4.96, 4.104 (2016) (containing criteria for a 10 percent rating for pulmonary and cardiovascular disabilities).

As there is no diagnosed respiratory or cardiovascular disability and no showing of an undiagnosed illness present to a degree of 10 percent; the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule does not apply and the claim must be denied.  See 38 U.S.C.A. § 5107 (b).



ORDER

Service connection for a bilateral knee disability is granted.

Service connection for memory loss is granted.

Service connection for chronic fatigue syndrome is denied.

Service connection for a respiratory disorder, including as due to a qualifying chronic disability, to include as due to an undiagnosed illness is denied.

Service connection for a cardiovascular disability is denied.


REMAND

During the November 2016 hearing, the Veteran identified pertinent treatment records from Kaiser.  Indeed, he indicated that the treatment records showed a diagnosis of hypertension within the first year of his separation from service.  See pages 38-39 of the hearing transcript.  As noted, the record was held open for 60 days in order for the Veteran to provide additional evidence.  No additional evidence has been provided, however, as these records are pertinent to the hypertension claim (i.e. possible showing of hypertension within the first year of service discharge, thus providing presumptive service connection), the Veteran should be provided another opportunity to submit the records from Kaiser, or authorize VA to obtain them on his behalf.

Regarding the foot disability, a VA examination or medical opinion is required when there is: (1) competent evidence of current disability or recurrent symptoms; (2) establishment of an in-service event, injury, or disease; (3) an indication that the current disability may be associated with the in-service event; and (4) insufficient competent medical evidence to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006);

During the hearing, the Veteran testified that he experienced pain in his feet while on active duty and such had continued since.  See page 6, hearing transcript.  Although the Veteran's service treatment records do not document any complaints of or treatment for a bilateral foot disability, the Board finds that he is competent to report pain in his feet.  Post-service treatment records document pes planus as well as plantar fascitis.  This evidence triggers VA's duty to provide an examination. McClendon.  As the foot claim is being remanded, the Board observes that the service connection claims pertaining to bilateral hip osteoarthritis must also be remanded, as the Veteran has indicated in statements and testimony that his bilateral hip disabilities are secondary to his feet.  See pages 10-11 of the hearing transcript.  

During the November 2016 Board hearing, the Veteran reiterated experiencing sleep disturbances during service.  The Veteran underwent VA examination in relation to his sleep apnea claim in December 2014.  He complained of poor night sleep and excessive tiredness.  He was diagnosed with obstructive sleep apnea in April 2008 and was recommended to use a CPAP machine.  The examiner noted that the Veteran's sleep disturbances were related to obstructive sleep apnea.  The examiner provided a negative opinion but did not consider the Veteran's reports of symptoms in service.  The December 2014 examiner also noted that sleep disturbances was not a chronic multi-symptom illness of medically unexplained etiology, as such was attributed to sleep apnea; but did not provide an opinion as to whether sleep apnea was a MUCMI.

The bilateral hip disabilities are inextricably intertwined with the plantar fascitis claim.  Specifically, any grant of service connection for the feet could impact the Veteran's bilateral hip claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Therefore, the appropriate remedy is to defer consideration of the bilateral hip claims.

Relevant to the increased ratings for PTSD, evaluated as 30 percent prior to July 29, 2014 and 50 percent from July 29, 2014 to April 5, 2016, during the hearing the Veteran testified that his symptoms have been the same for the entire appeal period.  The Board observes that the Veteran's PTSD has been rated 100 percent from April 5, 2016.  He essentially contends that his PTSD symptomatology satisfied the 100 percent rating criteria for the entire appeal.  In order to adequately assist the Veteran, the Board has determined that a retrospective opinion regarding the severity of the Veteran's PTSD, from March 12, 2009 (the date the Veteran filed his initial claim for service connection) to April 4, 2016, would be helpful in resolving the initial rating claim on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to authorize VA to obtain any outstanding records of private treatment from Kaiser for hypertension; tell him that he may submit these records himself.  

2.  Schedule the Veteran for a VA examination to determine whether his plantar fasciitis is related to his military service, to include his reported complaints of foot pain in service.  The examiner should review the claims file.  All necessary studies and tests should be conducted.

The examiner should also address the following:

Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral hip disabilities are caused by or aggravated by, the bilateral plantar fascitis.

The examiner should opine whether the Veteran's reports, if accepted, would be sufficient, in combination with other evidence of record, to establish a link between current bilateral plantar fascitis and military service; and whether there is any medical reason for rejecting the Veteran's reports.  The absence of supporting medical records would not be sufficient reason, by itself, for rejecting the Veteran's reports; unless, the existence of such records would be medically expected.

The rationale for all opinions should be provided.  The examiner is advised that the Veteran is competent to report his history and symptoms and that his reports must be considered in formulating the requested opinion.  If the requested opinions cannot be provided without resorting to speculation, the examiner should provide reasons why this is so, and discuss whether the inability to provide the necessary opinion is due to the absence of evidence or the limits of medical and scientific knowledge.

3.  Ask the examiner who provided the December 2014 opinion with regard to sleep apnea; or if that examiner is unavailable, another physician, to review the record and provide opinions with regard to the following:

The examiner should opine whether the Veteran's reports of symptoms beginning in service, if accepted, would be sufficient, in combination with other evidence of record, to establish a link between current sleep apnea the in-service symptoms; and 

Whether there is any medical reason for rejecting the Veteran's reports.  The absence of supporting medical records would not be sufficient reason, by itself, for rejecting the Veteran's reports; unless, the existence of such records would be medically expected.

The examiner should also opine whether sleep apnea is a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.

4.  Obtain a VA medical opinion to address the severity of the Veteran's PTSD during the period from March 12, 2009 to April 4, 2016.  The contents of the entire electronic file, to include a complete copy of this REMAND, must be made available to the clinician. 

5.  If any benefit sought remains denied, issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


